           Case 1:19-cv-07239-VM-SN Document 86 Filed 05/12/20 Page 1 of 2

     NEW YORK                                                                                                   SHANGHAI
      LONDON                                                                                                     ATLANTA
    SINGAPORE                                                                                                   BALTIMORE
   PHILADELPHIA                                   FIRM and AFFILIATE OFFICES                                   WILMINGTON
     CHICAGO                                                                                                       MIAMI
  WASHINGTON, DC                                                                                               BOCA RATON
  SAN FRANCISCO                                                                                                PITTSBURGH
                                                  DAVID J. WOLFSOHN
  SILICON VALLEY                                                                                                 NEWARK
                                              DIRECT DIAL: +1 215 979 1866
     SAN DIEGO                                                                                                  LAS VEGAS
                                             PERSONAL FAX: +1 215 689 2739
    LOS ANGELES                            E-MAIL: DJWolfsohn@duanemorris.com                                  CHERRY HILL
      TAIWAN                                                                                                   LAKE TAHOE
      BOSTON                                          www.duanemorris.com                                       MYANMAR
     HOUSTON                                                                                                       OMAN
      AUSTIN                                                                                             A GCC REPRESENTATIVE OFFICE
                                                                                                              OF DUANE MORRIS
       HANOI
  HO CHI MINH CITY
                                                                                                          ALLIANCES IN MEXICO
                                                                                                              AND SRI LANKA



May 12, 2020

The Honorable Sarah Netburn
United States Magistrate Judge
U.S. District Court for the Southern
District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

          Re:        The Phillies v. Harrison/Erickson, Inc., et al., C.A. No. 19-7239-VM-SN

Dear Judge Netburn:

        On behalf of Plaintiff The Phillies, I write to provide the Court with excerpts from recent
depositions of Phillies witnesses that bear on the arguments made in the parties’ respective letters
concerning the Phillies’ 30(b)(6) notice to the Harrison-Erickson Entities, and to which I may
refer during tomorrow’s discovery conference. The Exhibits are as follows:

                    Exhibit A: Excerpts from Feb. 13, 2020 deposition of Tom Burgoyne
                    Exhibit B: Excerpts from Feb. 28, 2020 deposition of Scott Brandreth
                    Exhibit C: Excerpts from April 14, 2020 deposition of David Raymond
                    Exhibit D: Excerpts from April 23, 2020 deposition of David Buck
                    Exhibit E: Excerpts from May 7, 2020 Rule 30(b)(6) deposition (Scott Brandreth)
                    Exhibit F: Excerpts from May 7, 2020 Rule 30(b)(6) deposition (David Raymond)
                    Exhibit G: Excerpts from May 8, 2020 Rule 30(b)(6)deposition (David Raymond)



                                                                    Respectfully,

                                                                    /s/David J. Wolfsohn

                                                                    David J. Wolfsohn
DJW/kah
cc:  Paul D. Montclare, Esq. (by ECF)
D UANE M ORRIS LLP
30 SOUTH 17TH STREET    PHILADELPHIA, PA 19103-4196                             PHONE: +1 215 979 1000    FAX: +1 215 979 1020
       Case 1:19-cv-07239-VM-SN Document 86 Filed 05/12/20 Page 2 of 2



The Honorable Sarah Netburn
May 12, 2020
Page 2

      Leo M. Lichtman, Esq. (by ECF)
      Elaine Nguyen, Esq. (by ECF)
      J. Matthew Williams, Esq. (by ECF)
      Tyler Marandola, Esq. (by ECF)
